915 F.2d 361w
54 Empl. Prac. Dec. P 40,263
Joseph C. SLACK, Appellant,v.ST. LOUIS COUNTY GOVERNMENT;  St. Louis County PoliceDepartment;  Gene McNary, County Executive;  Col. GilbertKlienknecht, Supt. of County Police;  Robert Stoverink, Dir.of Personnel, St. Louis County Police;  Earl R. Chambers,Former Dir. of Personnel, St. Louis County PoliceDepartment;  Major Lawrence Wadsack, Exec. Dir. SpecialOperations;  John W. Munyat, Dir. of Security Services;Edward E. Carpenter, Chairman Civil Service Commission;and, Captain Leo Frank Gomez, Security Supv., St. LouisCounty Police, Appellees.
No. 90-1344.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 10, 1990.Decided Sept. 25, 1990.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE 919 F.2d 98